Opinion per Curiam. This was an action on the case for deceit. The plaintiff obtained a verdict and judgment from which the defendant has prosecuted this appeal. Among the errors assigned is the action of the court in sustaining a demurrer to certain pleas in abatement filed by defendant: 1st, that defendant was a resident of Peoria county and not of Tazewell, in which the suit was brought, and that he was served with process in the latter county while there for the purpose of attending the taking of testimony in a certain other cause pending between him and one of said plaintiffs in the Circuit Court of - said last named county; 2d, that before the commencement of this suit the plaintiffs had impleaded him in the Circuit Court of Peoria County in an action on the case for the same cause of action in the declaration in this suit mentioned; that the parties in both suits were the same and that the said former suit was still pending and undetermined. The first of these pleas was bad and the demurrer thereto was properly sustained. Greer v. Young, 120 Ill. 184. The second plea of prior action pending was good. 1 Ch. PI. 454; 3 Id. 903-4; Branigan v. Bose, 3 Gil. 123. It was error to sustain the demurrer thereto. It is unnecessary to consider the other errors assigned. The judgment will be reversed and the cause remanded.